DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Status of Claims
Claims 1-14, 16-31, 33-40 are currently under examination. 
Priority
The Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The Applicant’s claim priority as a continuation of US application No. 14/370,658, filed on 07/03/2014, which is now a US patent No.10390762, is acknowledged. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2012/071593, filed 12/24/2012, which claims benefit of Provisional application 61/586,874 01/16/2012 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 11/22/2021 have been checked and US Patent Application No 1 is corrected for its publication date. The documents after correction are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 16-31, 33-40 are allowed.
After full consideration, the IDS documents have been found to present nothing which would affect the conditions of allowance of the claims as presented in the Notice of Allowability filed 09/16/2021. 
The cited IDS patent No 1 Vetter et al. (USPN 9687162 B2) is directed to a PPG system for blood constituent concentration determination with instant heart rate determination with an ECG using spectral analysis and maximum heart rate variation based on previous heart rate values. However, Vetter fails to disclose at least the specific limitations to “identify a first spectral peak having a largest magnitude in the spectrum and a second spectral peak having a smaller magnitude in the spectrum than the first spectral peak” and “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak” as claimed in the instant independent claims.  
The cited IDS patent No 2 Romesburg (USPN 10390762 B2) is the parent Patent of the instant application. 
The cited IDS patent No 3 LeBoeuf et al. (USPN 10856813 B2) is from the same Assignee and does not qualify as prior art,  does not present claims for possible double patenting rejection and fails also to disclose at least the specific limitations to “identify a first spectral peak having a largest magnitude in the spectrum and a second spectral peak having a smaller magnitude in the spectrum than the first spectral peak” and “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak” as claimed in the instant independent claims.
The cited IDS U.S.Patent Application No 1 LeBoeuf et al. (USPN 20120197093 A1) is directed to monitoring physiological data using spectral peaks and do not provide any disclosure for at least the specific limitations “identify a first spectral peak having a largest magnitude in the spectrum and a second spectral peak having a smaller magnitude in the spectrum than the first spectral peak” and “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak”.
The last cited IDS US Patent application No 2 LeBoeuf et al. (USPN 20100217099 A1) is directed to assess physiological conditions with the determination of the heart rate using correction for motion artefact with noise filtration in spectral analysis without presenting any algorithm to correct the physiological parameters and therefore with no disclosure for at least the specific limitations “identify a first spectral peak having a largest magnitude in the spectrum and a second spectral peak having a smaller magnitude in the spectrum than the first spectral peak” and “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak”.
Therefore, all considered references cited within the IDS are found failing to disclose  at least the specific limitations “identify a first spectral peak having a largest magnitude in the spectrum and a second spectral peak having a smaller magnitude in the spectrum than the first spectral peak” and “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak” and can not be combined with other references to disclose all the claim limitations recited in the instant claims. Therefore, these IDS references are insufficient to reject the instant claims either by themselves or in combination.
The claims 1-14, 16-31, 33-40 remain allowable for the same reasons as set forth in the notice of allowability previously filed on 09/16/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793